In re Cook, Lloyd; — Plaintiff(s); applying for writ of mandamus, supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “F”, No. 269-448.
Granted for the sole purpose of transferring the application to the district court with instructions to the trial judge to act on relator’s application for post-conviction relief filed on or about September 20, 1989. If for any reason the application was not received, the district court is ordered to accept, file, and act upon the relator’s application which is herewith transferred to the district court.